Citation Nr: 1210709	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Dianne Olson, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part granted service connection for PTSD, with a 30 percent evaluation, effective January 7, 2005.

The Veteran testified before the undersigned at a November 2011 Travel Board hearing.  The hearing transcript is of record.  The Veteran submitted additional medical evidence at the hearing, pertinent to the PTSD claim, which has not yet been considered by the RO.  However, the Veteran included a waiver of initial RO consideration of that evidence.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested throughout the appeal by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood, without total social and occupational impairment.

2.  As of January 7, 2005, the Veteran met the percentage requirements for the grant of a TDIU.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not greater, for PTSD are met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for TDIU are met.  38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

A Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In this case, in a September 2009 statement, the Veteran indicated that he would drop his appeal for a 20 percent increase in his PTSD rating, and the Veteran's representative stated during his November 2011 hearing that the Veteran's PTSD warranted a 50 percent rating, and that a grant of that rating would satisfy the Veteran's appeal.  

The Board is granting more relief than requested by the Veteran.  Thus, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a Veteran takes issue with the initial rating assigned when service connection is granted for a particular disability, the Board must evaluate the relevant evidence since the effective date of the award and may assign separate ratings for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Evidence

Outpatient treatment records from the VA Medical Center in Miami, Florida (Miami VA) dated from January 2004 to August 2006 show that the Veteran, had been diagnosed with PTSD and polysubstance dependence.  He was evaluated for depression in January 2005, and reported at that time that his primary symptoms were anger and irritability.  He also complained in January 2005 of difficulty sleeping, mood swings, and difficulty concentrating and sitting still.  

In February 2005, he reported that since his last appointment, he had participated in alcoholics anonymous (AA) meetings and found a sponsor, and that he was having a good week, in that he had not been angry or upset.  Later in February 2005, he reported that he was compliant with his medications and that his living situation was comfortable and his sleep and appetite were fair.  He also reported a decrease in irritability during the previous two weeks, which he felt was related to his therapy sessions with a counselor and his return to AA meetings.  Mental status examination at that time was normal.  Approximately one week later, during individual counseling, the Veteran reported that he had a mean streak and was trying to be nicer.  He also reported that his wife was upset at him for not getting medication for his anger.  He also indicated that he was not in contact with his sponsor.  

In March 2005, he complained of depressed mood, severe flashbacks, nightmares, anger, and increased irritability.  He also reported that he was having arguments with his wife.  On mental status examination in March 2005, his mood was depressed and his affect was constricted.  There were no other abnormalities noted.  He was assigned a GAF score of 50 at that time.  The records also indicate that he was taking Fluoxetine for mood and Temazepam for sleep, and that he was to be started on Prozac.  Later in March 2005, he reported that he had gone to the Vet Center and that he was to start individual therapy for his PTSD.  He also reported a significant reduction in his temper, that he was less depressed and irritable, and that his insomnia had improved.  Mental status examination was normal, and he was again assigned a GAF score of 50.  

In April 2005, he reported that he was being treated at the Vet Center with improvement noted, and that his depression and irritability were well controlled with his medications, including Prozac.  He also reported that he and his wife were communicating and getting along better.  However, he also indicated that he still needed to work on his feelings of anger and low self-esteem.  

In June 2005, the Veteran reported that he had a conflict with his counselor at the Vet Center and had not resumed treatment there.  However, he described several situations where he did not act out his impulses, or changed behaviors and attitude.  He also indicated that his relationship with his wife was improving, and that he had initiated contact with several men he served with in Vietnam.  Later in June 2005, he reported an increase in irritability and "getting mean again."  He also noted that he had returned to the Vet Center and worked out his problems with his counselor.  Mental status examination in June 2005 was normal and he was assigned a GAF score of 60.  In July 2005, he reported that his part-time boat sales job was going well and his relationship with his wife was good.  He also noted that his depression and irritability were fairly well-controlled with psychiatric medications, and that he was having a friend visit him.  

During treatment in January 2006, the Veteran reported that he had not seen his counselor at the Vet Center since June 2005 due to counselor's leave, but he was back in treatment.  He also reported that he had tried twice to self-discontinue use of Prozac and had recurrence of irritability so restarted medication.  In July 2006, he reported that he was doing well at work and that he maintained a good relationship with his wife.  He continued at the Vet Center for PTSD counseling, and his symptoms of depression and irritability were controlled with Prozac.

In a June 2006 letter, a former co-worker of the Veteran reported that during the time he worked with the Veteran, he witnessed the Veteran become enraged to the point of threatening people, and not just verbally.  He also reported that the Veteran had very negative reactions to Vietnamese people that worked nearby.  

A July 2006 treatment report from the Fort Lauderdale Vet Center indicates that the Veteran, who had been receiving treatment there since March 2005, reported nightmares, isolation and withdrawal, sleep disturbance, anxiety, depression, anger and rage, markedly diminished interest or participation in significant activities, mildly restricted range of affect (difficulty having loving feelings) and hpervigilance.  It was also noted that the Veteran indulged in self-destructive, maladaptive behavior.

On mental status examination, the Veteran's mood was somewhat labile in nature, anxious and depressed.  The Veteran reported that very frequently, he would become enraged, when provoked.  Attention and concentration were both impaired, as was short-term memory.  It was also noted that some of his PTSD symptoms had caused lapses of good judgment on the Veteran's part, and had caused him to get into trouble with the law.

The counselor also noted that the Veteran was married for the third time, but had no children with his current wife.  He did note that the Veteran had children from his previous marriages, whom he was estranged from.  It was also noted that other than his wife, the Veteran had no other support system, and that it was very difficult for him to increase his support system due to his propensity to isolate and withdraw.  

With regard to social functioning, the counselor noted that the Veteran had little or no social life, due to his tendency to isolate and withdraw, his markedly diminished interest in significant activities, and his sense of a foreshortened future.

The counselor also noted that the Veteran's occupational functioning was impaired, due to his inability to interact appropriately with customers and his anger, which had led to lapses in good judgment and interfered with his performance on the job.  

The counselor concluded that the Veteran's PTSD had affected all aspects of his work and home life, and specifically, led to an inability to sustain meaningful work, a lack of social functioning, and a general poor quality of life.  His diagnosis was PTSD, chronic, delayed onset, with serious impairment in social and occupational functioning.

The Veteran was afforded a VA examination in September 2006.  The Veteran reported that immediately upon his return from Vietnam, he experienced difficulty getting along with others, anger, nightmares and anxiety.  He self-medicated with drugs and alcohol for over twenty-five years.  He complained of daytime intrusive thoughts and war-related nightmares approximately once per week, but indicated that he was able to sleep if he took his medication.  The examiner also noted that the Veteran had problems with irritability and anger, and described himself as being occasionally "on edge," which the examiner noted was a mixture of anger and anxiety.  He also complained feelings of guilt and occasional depression, and reported that he occasionally experienced forgetfulness, problems with concentration and.  The Veteran also reported that he was not as much of a loner as he used to be and that he had some friends that he spent time with, and that he had the ability to be affectionate at times.  However, he did not describe many activities that he was involved in.  He also indicated that he had experienced difficulty in relationships with women, having had three or four relationships and three children, none of whom he was in touch with.  However, he was living with a woman whom he had been in a relationship with for several years.  It was also noted that the Veteran had difficulty respecting authority and taking orders.  In fact, he reported that he worked for himself, selling boats, as he needed to work alone due to his temper.  He even noted that he had been fired from previous jobs due to his temper problem.  He indicated that he performed his activities of daily living well.

On mental status examination, the Veteran was a bit disheveled and in need of a shave and grooming.  He was alert, with good energy and well oriented.  He spoke in a normal tone and rate, sometimes with some pressure.  He was coherent, made good eye contact and interacted appropriately.  Thought process showed he was goal-directed and intelligent.  Thought content did not reveal psychotic symptoms and there was no suicidal or homicidal thinking.  His mood was described as occasionally depressed, with some anxiety and anger, and occasional irritability.  His affect showed that he was a bright, pleasant individual, with a good range of affect and a serious quality, who was able to make good observations about himself.  Cognitive functions were intact, he was capable of insight, and judgment was intact.

The examiner diagnosed PTSD, chronic, and assigned a GAF score of 52.  The examiner also noted that his symptoms influenced his social and occupational functioning and his family relationships.  He noted more specifically that the Veteran was employable to a limited degree, essentially working for himself and less than full-time.

Based on the aforementioned evidence, in the October 2006 rating decision on appeal, the RO granted service connection for PTSD, with a 30 percent evaluation, effective January 7, 2005.

During VA outpatient treatment in December 2007, the Veteran reported that he had experienced increased irritability and that he had been getting into fights.  He also noted that he had not been on Prozac for a long time and requested another prescription.  Mental status examination at that time was normal except that his mood was depressed and irritable and his affect was mood congruent.  He was diagnosed with major depressive disorder and assigned a GAF score of 55.  In March 2008, he reported that his psychiatric medications caused memory loss and erectile dysfunction.  Otherwise, he reported that he felt well, and that his medications kept him on an even keel.  See outpatient treatment records from the Hollywood Community Based Outpatient Clinic dated from July 2005 to May 2008.

In an undated letter, another former employer of the Veteran reported that while working for him in the early 1990's, the Veteran would have recurring bouts of depression that prevented him from performing his job in a satisfactory way, and that he had a problem dealing with people.  

An April 2008 statement from the Jordan Yacht and Ship Company indicated that the Veteran was fired on that date.

In a statement received in June 2008, a former employer of the Veteran reported that while working for him from 1995 to 1999, the Veteran's bouts of depression, in conjunction with his alcohol and drug use caused him to be fired.

In another June 2008 statement, another former employer of the Veteran in the boating industry reported that the Veteran's independent contractor agreement was terminated in July 2002, due to the Veteran's issues with authority and inability to work well with other people.  He also noted that the Veteran was overly angry and depressed most of the time.

A June 2008 treatment report from the Vet Center in Fort Lauderdale, Florida indicates that the Veteran complained of daytime intrusive thoughts, flashbacks, nightmares and interrupted sleep.  He also reported that he felt emotionally numb and found it impossible to get close to people, including his family of origin and his wife and children.  The numbness extended to other interests as well.  He also complained of anxiety, anger/rage (especially towards people in authority), survivor guilt, withdrawal/estrangement, inability to trust, and exaggerated startle response.

On mental status examination, he reported that alone he was quiet, but in the company of others, and given the right stimulus, he could become easily enraged.  Speech was within normal limits and directed.  He denied delusional thoughts and auditory/visual hallucinations.  Mood was both anxious and depressed and his affect ranged from blunt to enraged.  Attention and concentration were impaired.  He was oriented.  Long-term memory was within normal limits, but short-term memory was impaired.  His ability to perform calculations was also impaired.  Insight and judgment were within normal limits, although the examiner noted that he had occasional lapses into impulsivity when he became enraged.

With regard to activities of daily living, the Veteran reported that he was working, which was a major struggle for him and he was falling further behind.  He was on his third marriage, and was in pain as he had lost contact with his children whom he missed.

The counselor noted that the Veteran's social functioning was severely impaired.  He had few friends, but admitted that he was able to be around his immediate family, including his wife who he described as very supportive.  He reported that he lost his first wife due to his behavior brought on by symptoms of PTSD, and that his third wife was becoming frustrated.  He barely communicated with his neighbors.  
With regard to occupational functioning, it was noted that the Veteran had been fired multiple times for being unable to get along with bosses, co-workers and customers.  He reported that he was unable to work for or with anybody, and that he was attempting to work for himself without much success.

The counselor diagnosed PTSD, chronic, severe.  He noted that the Veteran's short-term memory was limited, and that his ability to understand was affected by his lack of patience and lack of sleep.  He noted further that the Veteran was persistently angry and irritable towards people in general, particularly those in authority, and that rather than confront, he had been known to hit inanimate objects and in the past, people.  He concluded that the Veteran remained virtually unable to adapt to stressful situations without resorting to rage.  The counselor also opined that the Veteran's social and occupational life had been severely impacted by the effects of his PTSD.

VA outpatient treatment records show that in April 2009, the Veteran reported that he was doing better since he started Citalopram.

In a statement received in September 2009, the Veteran reported that he was denied renewal of his Coast Guard license due to the effects of his psychiatric medications.  

An August 2009 letter from the US Coast Guard indicates that after a comprehensive safety/security, professional qualifications, and medical evaluation, the Veteran's application request for a Coast Guard Merchant Mariner Credentials was pending and in need of additional supporting documentation and/or information.

A February 2010 Mental Capacity Assessment and Service-Connected Questionnaire indicates that due to his PTSD, the Veteran was unable to maintain attention and concentration for extended periods; unable to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances; unable to sustain an ordinary routine without special supervision; unable to work in coordination with or in proximity to others without being distracted by them; unable to complete a normal workweek without interruptions from psychologically based symptoms; unable to perform at a consistent pace with a one-hour lunch break and two 15-minute rest periods; unable to interact appropriately with the general public; unable to ask simple questions or request assistance; unable to accept instructions and respond appropriately to criticism from supervisors; unable to get along with co-workers or peers without distracting them or exhibiting behavioral extremes; unable to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; unable to respond appropriately to changes in the work setting; and that he had moderate limitation in his ability to carry out detailed instructions, make simple work-related decisions, and set realistic goals or make plans independently of others.

A February 2011 treatment report from the Vet Center in Fort Lauderdale, Florida indicates that the Veteran complained of anxiety, anger/rage (especially against those in authority), survivor guilt, intrusive thoughts, inability to trust, and nightmares/sleep difficulty.  

On mental status examination, it was noted that when not angry, the Veteran was pleasant, but he could easily become aroused when stimulated by unresolved issues.  Speech was normal and directed.  He denied both delusional thoughts and auditory/visual hallucinations.  Mood was somewhat dysphoric, which he tried to combat by being flippant.  Affect was within normal limits.  Anger could be stimulated by references to his wartime experiences in Vietnam.  Attention and concentration were fair, and he was oriented x3.  Long-term memory was within normal limits, but he reported that short-term memory was poor.  His ability to perform calculations was poor.  Insight and judgment were within normal limits.

The Veteran reported that he was living with his wife of twelve years, and he characterized the relationship as fair.  He also reported that he kept in touch with his youngest child from a previous marriage through Facebook.
The Veteran reported that he had little social life, and that he saw himself as having some acquaintances and few friends.  The counselor noted that the Veteran's symptoms of isolation/withdrawal, markedly diminished interest in significant interest in significant activities, and his sense of a foreshortened future due also to his PTSD, made it unlikely for his social functioning to increase.

The counselor also noted that the Veteran's ability to function in a work setting was limited.  In this regard, he had been terminated by every employer he ever had and lost some of their customers due to his temper and consequently, was only able to work for himself.

The counselor diagnosed PTSD, chronic, severe, delayed onset, and noted that the disorder had led to an inability to maintain gainful employment, a lack of social functioning, and a general poor quality of life.

In a November 2011 statement, the Veteran's brother reported that after his return from Vietnam, the Veteran displayed negative behavior changes.  In this regard, he claimed that the Veteran was not able to hold a steady job due to absenteeism, lack of comprehension, and failure to observe working procedures, most of which was brought on by nightmares related to his tour in Vietnam.  He also claimed that the Veteran was aggressive towards his fellow employees and other people and that his marriages were chaotic and ended up in divorce.  He noted that after several run ins with the law, the Veteran obtained help, but he still required assistance to keep from reverting back to his previous life style.

The Veteran was afforded an Independent Medical Examination in October 2011.  The Veteran complained of repeated and disturbing nightmares; anxiety attacks; outbursts of anger with physical violence (shooting at people); poor socialization and social withdrawal, demonstrated by his refusal to communicate with neighbors; an inability to work for anyone; crowd avoidance; paranoia; easy startle response; memory loss; forgetfulness; depression; sleep impairment; and a lack of interest in activities.  On neurological examination, he was alert and oriented, his affect was fair, and cognitive functions with memory and calculation were intact.  

The examiner concluded that based on his interview and evaluation, due to his PTSD symptoms, including anger, anxiety and difficulty relating to his fellow co-workers and supervisors, the Veteran had difficulties in sustaining a job, being fired from his last five.  He also found that the Veteran had a GAF score of 55 as a result of his moderate to severe difficulty in establishing and maintaining effective work and social relationships.  He opined that the Veteran's PTSD warranted a disability rating of 50 percent.  He also opined that due to his PTSD, the Veteran was considered unemployable.

An attached Mental Capacity Assessment showed that the Veteran had moderate limitations in his ability to work in coordination with or in proximity to others without being distracted by them; marked limitations in his ability to complete a normal workday or normal workweek without interruptions from psychologically-based symptoms; moderate limitations in his ability to interact appropriately with the general public; moderate limitations in his ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; extreme limitations in his ability to accept instructions and respond appropriately to criticism from supervisors; and extreme limitations in his ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  He also had moderate limitations in his ability to set realistic goals or make plans.

The report from a November 2011 Vocational Assessment indicates that information contained in the Veteran's claims file showed that the Veteran had not been able to perform any substantial gainful occupation since July 10, 2002, when he was fired for the second time (the first occurrence was in 1999), due to behavioral and emotional issues resultant of his PTSD.  More specifically, the report indicates that the Veteran had been fired for difficulties related to anger management, observable depression, and inability to deal with authority and the normal stresses of a work environment and performance expectation.  The examiner opined that upon review of the Veteran's employment and treatment history, and given what appeared to be the permanency of his psychiatric and emotional symptoms and functional difficulties resultant of his PTSD, the Veteran had not been able to engage in any substantial gainful occupation since July 10, 2002, and he was entitled to a 100 percent rating for TDIU as of July 10, 2002.

During his November 2011 Travel Board hearing, the Veteran testified that he was attending weekly psychiatric sessions at the VA Medical Center in Miami and attending group sessions at the Vet Center in Fort Lauderdale twice a week, for his PTSD.  He reported that his PTSD symptoms included flashbacks, nightmares, social isolation (except for his friends at the Veterans group), panic attacks at least twice a week, sleep deprivation, depression, anger, irritability, lack of interest in hobbies, bad hygiene, problems with relationships, and an inability to work due to anger management issues.
Analysis

The evidence of record shows that the Veteran has deficiencies in work, school, family relations, judgment, thinking and mood.  These deficiencies are exhibited in symptoms which include impaired impulse control in the form of unprovoked irritability, anger outbursts, rage, as well as verbal and physical threats and violence; near-continuous depression, low self-esteem, and mood swings, as well as consistent feelings of anxiety and panic attacks; impaired short-term memory, in addition to forgetfulness and lack of concentration and focus; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships, social isolation and withdrawal; and difficulty adapting to stressful circumstances, such as work.
During the pendency of the appeal, during VA outpatient treatment, therapy at the Vet Center and VA and private medical examinations, the Veteran has reported difficulties with employment due to his PTSD symptoms.  Specifically, he has reported that his feelings of anger and rage and inability to respect authority and take orders made it difficult, if not impossible, for him to work effectively with co-workers, superiors and customers, and to perform his job duties satisfactorily.  Former employers of the Veteran also reported that the Veteran's severe bouts of depression in addition to his inappropriate behavior towards customers limited his ability to satisfactorily perform the requirements of his job.  Vet Center counselors and VA examiners, as well as an independent medical examiner also found that the Veteran had severe occupational impairment due to his PTSD symptoms.

The Veteran has not reported that he was enrolled in school during the appeal period, however, the Board finds that due to his reported short-term memory loss, forgetfulness, and difficulty concentrating, diminished interest or participation in significant activities, poor hygiene, social isolation and withdrawal, and impaired judgment and thinking; as well as his problems with authority, anger management issues, anxiety, irritability, and volatile and occasionally violent behavior; the Veteran would also likely have deficiencies in the area of school if he attempted such a pursuit.

The only consistent and sustained relationship the Veteran has reported during the pendency of the appeal is with his current and fourth wife.  However, this relationship has been strained due to the Veteran's PTSD symptoms, including irritability, anger, rage, depression and mood swings, as well as his social isolation and withdrawal and diminished interest in activities.  The Veteran also reported feeling emotionally numb and indicated that he found it impossible to get close to people, including his family of origin and his wife and children.  He also contends that due to his PTSD symptoms, his other relationships and marriages with females failed and he has been forced to be estranged from all but one of his children.  The Veteran has at times referred to himself as a loner, and reported that he has a few acquaintances and just a few friends.  He has also noted that his friends are Veterans who participate in his therapy group and the Vet Center.  Otherwise, he has not reported any other social outlets or activities, nor does he engage in leisure pursuits or hobbies, except boating, which he has to do alone.  

The Veteran's impaired judgment and thinking is demonstrated through his poor impulse control, which has resulted in constant anger outbursts, rage, unprovoked irritability, and volatile behavior, including verbal altercations and physical violence.  It is also demonstrated through his self-destructive, maladaptive behavior, his problems with law enforcement, and his occasionally reported survivor guilt, low self-esteem, and inability to trust.

The Veteran has also been diagnosed throughout the appeal period with depression, related to his PTSD.  He has also complained of anxiety, panic attacks, irritability, rage, mood swings (sometimes from psychotropic medications), and loss of interest in significant activities.  He has also presented on different examinations throughout the appeal period with a flattened, constricted, depressed, irritable, blunt, and enraged affect.  Treatment records also indicate that he was prescribed Fluoxetine for mood.

The Board also notes that during the entire appeal period, the Veteran has received GAF scores between 50 and 60, which are indicative of the significant symptoms and moderate to serious impairment he has reported and displayed.

Although the Veteran has demonstrates some social functioning, the reported deficiencies in most of the areas needed for a 70 percent rating, the findings with regard to occupational functioning, the hearing testimony, and the GAF scores, place the evidence in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms approximate the criteria for a 70 percent rating throughout the appeal.  

The evidence does not show that the Veteran had total occupational and social impairment.  In this regard, he has maintained his marriage during the entire appeal period, albeit with some problems; he is in contact with one of his children, albeit only through Facebook; and he has worked intermittently.  Accordingly, the evidence is against a rating in excess of 70 percent.
Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD is manifested by impairment in social and occupational functioning.  This impairment is contemplated by the schedular rating criteria, namely, social and occupational functioning.  Hence, referral for consideration of an extraschedular rating is not warranted.  

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).
During VA outpatient treatment in July 2005, the Veteran reported that his part-time boat sales job was going well.  In July 2006, he reported that he was doing well at work.  

During treatment at the Vet Center in Fort Lauderdale in July 2006, the counselor noted that the Veteran's occupational functioning was impaired, due to his inability to interact appropriately with customers and his anger, which had led to lapses in good judgment and interfered with his performance on the job.  He also opined that the Veteran's PTSD had affected all aspects of his work and home life, and specifically, led to an inability to sustain meaningful work.

During his September 2006 VA examination, the Veteran reported that he had difficulty respecting authority and taking orders.  In fact, he reported that he worked for himself, selling boats, as he needed to work alone due to his temper.  He even noted that he had been fired from previous jobs due to his temper problem.  The examiner noted that the Veteran's PTSD symptoms influenced his social and occupational functioning and opined that the Veteran was employable to a limited degree, essentially working for himself and less than full-time.

In an undated letter, a former employer of the Veteran reported that while working for him in the early 1990's, the Veteran would have recurring bouts of depression that prevented him from performing his job in a satisfactory way, and that he had a problem dealing with people.  

An April 2008 statement from the Jordan Yacht and Ship Company indicated that the Veteran was fired on that date.

In a statement received in June 2008, another former employer of the Veteran reported that while working for him from 1995 to 1999, the Veteran's bouts of depression, in conjunction with his alcohol and drug use caused him to be fired.

In another June 2008 statement, another former employer of the Veteran in the boating industry reported that the Veteran's independent contractor agreement was terminated in July 2002, due to the Veteran's issues with authority and inability to work well with other people.

During treatment at the Vet Center in Fort Lauderdale in June 2008, the Veteran reported that he was working, which was a major struggle for him and he was falling further behind.  He also reported that he was unable to work for or with anybody, and that he was attempting to work for himself without much success.  The counselor noted that the Veteran had been fired multiple times for being unable to get along with bosses, co-workers and customers.  The counselor also opined that the Veteran's social and occupational life had been severely impacted by the effects of his PTSD.

A February 2010 Mental Capacity Assessment and Service-Connected Questionnaire indicates that the Veteran had major occupational impairment due to his PTSD.

During a February 2011 examination at the Vet Center in Fort Lauderdale, based on the Veteran's symptoms and history, the counselor diagnosed PTSD, chronic, severe, delayed onset, and noted that the disorder had led to an inability to maintain gainful employment.  

In October 2011, an independent medical examiner opined that due to his PTSD, the Veteran was considered unemployable.  An attached Mental Capacity Assessment indicates that the Veteran had major occupational impairment due to his PTSD.

The report from a November 2011 Vocational Assessment indicates that information contained in the Veteran's claims file showed that the Veteran had not been able to perform any substantial gainful occupation since July 10, 2002, when he was fired for the second time, due to behavioral and emotional issues resultant of his PTSD.  


The Board is granting a 70 percent rating for PTSD, effective January 7, 2005, the date of his claim for service connection.  Therefore, the Veteran met the percentage requirements for a TDIU as of that date.  The Veteran has reported that he has been unemployable due to his PTSD since July 2002.  However, the Veteran's claim for TDIU after the claim for service connection for PTSD.  Specifically, he did not file a claim for service connection for PTSD until January 2005, and he first reported that his PTSD symptoms caused him problems with employment during treatment at the Vet Center in Fort Lauderdale in July 2006.  Hence there was no period prior to the grant of the 70 percent rating when a TDIU would be for consideration.  

Unless otherwise specified, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  See also Rice v. Shinseki, supra (concluding that the Board erred in analyzing an earlier effective date for a TDIU under 38 C.F.R. § 3.400 (o) when an initial disability rating was on appeal).

Although the Veteran did not report problems with his employment due to his PTSD until July 2006, the Board finds that evidence of record, including statements from former employers, coworkers and family members, suggests that the Veteran very likely was experiencing occupational impairment at the time that he filed his claim for service connection for PTSD.  Accordingly, the Board finds that resolving all doubt in the Veteran's favor, the evidence is to the effect that the Veteran's service-connected PTSD rendered him unemployable during the entire period since the effective date of the grant of service connection for PTSD.  The appeal is, to this extent, granted.



ORDER

An increased rating of 70 percent rating, but not greater, for PTSD is granted throughout the appeal.

A TDIU is granted throughout the appeal.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


